Citation Nr: 1235624	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  05-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2007.  In May 2007, the Board remanded the claim for additional development.  In April 2008, the Board denied the claim.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, the parties filed a Joint Motion for Remand.  In May 2009, the Court granted the Joint Motion and vacated the Board's April 2008 decision.  

In December 2009, the Board remanded the claim for further development.  It has since returned to the Board.

In August 2012, the attorney argued that the claim must be remanded to the RO to afford the Veteran his due process rights.  Specifically, the attorney noted that various privacy act requests had not been fulfilled by the RO.  In the alternative, the attorney requested that the Board satisfy the outstanding records request.  On September 5, 2012, the Board provided copies of the requested records.  

The Virtual VA eFolder has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran currently meets the schedular requirements for an award of TDIU.  Hearing loss and cold injury residuals have recently been shown to have increased in severity.

2.  Resolving reasonable doubt in the Veteran's favor, his service-connected disabilities alone preclude substantially gainful employment in light of his education and work history.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed discussion regarding how VA satisfied its duties to notify and to assist pursuant to the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is currently service-connected for the following disabilities: bilateral hearing loss (50 percent); cold injury residuals, right lower extremity (30 percent); cold injury residuals, left lower extremity (30 percent); cold injury residuals, right upper extremity (20 percent); cold injury residuals, left upper extremity (20 percent); and tinnitus (10 percent).  The Veteran's combined evaluation has been 90 percent since March 20, 2008.  Prior to that, it was 80 percent from July 12, 2004; 70 percent from January 12, 1998, and 50 percent from February 21, 1995.  

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a TDIU is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In his December 2004 claim, the Veteran reported that he last worked full time in November 1994 as a facility engineer.  He indicated that he left his last job because of disability and that his hearing loss and left and right foot disabilities prevented him from securing or following a substantially gainful occupation.  The Veteran completed 4 years of high school but denied any further education or training.

The Veteran underwent a state disability psychiatric evaluation in September 1994.  At that time, he reported he last worked in April of 1994 as a facility engineer.  He quit working because he had bypass surgery.  He indicated that he could not work mainly because of his physical problems.  A November 1994 state disability evaluation indicates the Veteran had multiple medical problems, including coronary artery disease, diabetes and colon cancer.

VA clinical records from approximately 1999 to 2005 show that the Veteran last worked as a facility engineer and was now retired.  At a September 2005 RO hearing, the Veteran testified that his hands shake when he holds a cup of coffee, he can only type with two fingers, and he cannot use his hands to use a computer in order to get a better job.  

At the February 2007 videoconference hearing, the Veteran testified that he retired from his last job because they downsized and he was on medical leave.  He reported that he could not use his hands because of his cold injury and that he could not work outside anymore.  He also noted that he has difficulty dressing and tying his shoes and that he does not believe he could get an office job.  He also reported that he is rejected when he tries to volunteer.  

The Veteran underwent a VA audiometric examination in February 2010.  He reported that his tinnitus is worse in cold weather.  He also reported that when talking to coworkers he had to look them in the eye and he could not hear the telephone ringing behind him.  Regarding the impact of hearing loss and tinnitus on employment, the examiner stated the following:

It can be expected with veteran's reduced speech discrimination ability that even with the use of amplification, he would have difficulty communicating with others.  As he reports tinnitus is intermittent, it would not be expected that it would often interfere with his communication abilities.

The Veteran underwent a VA cold injury protocol examination in April 2010.  Likely related diagnoses included post-traumatic arthritis of the hands and feet, advanced degenerative joint disease per x-ray, and mild neuropathy on exam.  The examiner stated the following:

The extent of the veteran's arthritis and neuropathy limits his ability to stand or walk on more occasional basis, lift and carry [greater than] 10 pounds on occasional basis.  All-in-all, the veteran's cold injury related conditions does not support the inability to have sustained sedentary work capacity (irrespective of his other [nonservice-connected] conditions and age) except in severe cold environment (meat packing industry, outdoors work, etc.)

In June 2010, the attorney argued that the April 2010 opinion was inadequate for rating purposes.  Specifically, he argued that the statements were inconsistent and that the examiner provided no explanation why the Veteran would be employable in non-cold-environment positions.  The attorney also argued that the limitations identified by the examiner would severely affect any person's employability in the workforce and that such limits would effectively make the Veteran unemployable.  In July 2010 and August 2012, the attorney submitted additional argument regarding the adequacy of the aforementioned examinations.

Recent VA and private medical records show that the Veteran continues to suffer from numerous significant nonservice-connected disabilities, to include coronary artery disease, diabetes, and residuals of a stroke. 

Evidence of record shows that the Veteran retired in 1994 and there is no indication he has maintained substantially gainful employment since that time.  The Board seriously questions his assertions that he stopped working at that time due to service-connected disabilities and on review, his contentions are not supported by objective findings.  

The Veteran, however, did not file a claim for TDIU until 2004 and the pertinent question is not whether he retired due to nonservice-connected disabilities, but whether or not his service-connected disabilities alone would preclude substantially gainful employment in light of his education and work history.  

Recent evidence shows that the Veteran's hearing loss and cold injury residuals have increased in severity.  That is, the evaluation for bilateral hearing loss was raised to 50 percent from March 20, 2008 and the ratings for the upper extremity disabilities were increased from April 1, 2010.  Given the limitations in standing, walking, and lifting due to service-connected disabilities, it is reasonable to assume that the Veteran is not currently capable of maintaining any manual labor type of employment.  

The Board acknowledges the April 2010 examination, which suggests that the Veteran would be capable of sedentary employment, except in a cold weather environment.  This examiner, however, does not appear to consider the Veteran's hearing loss disability and associated difficulties communicating with others, which would arguably affect sedentary employment.  The Board further notes that the Veteran has reported significant difficulties with use of his hands and computer work and this also would likely affect his ability to maintain sedentary employment.  

Considering the cumulative effect of service-connected disabilities, and resolving reasonable doubt in the Veteran's favor, the Board finds that such disabilities alone would preclude substantially gainful employment in light of his education and work history.  Thus, entitlement to a TDIU is established.  See 38 C.F.R. § 3.102.

In granting entitlement to a TDIU, the Board does not intimate any opinion as to the effective date that should be assigned.  That is a matter for initial review by the RO.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


